EXHIBIT 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT ("Agreement") is made as of this 1st day of April,
2009 by and between Henry Wolfe ("Consultant") and Genaera Corporation
("GENAERA"), located at 5110 Campus Drive, Plymouth Meeting, PA 19462.



WHEREAS, Consultant was formerly employed by GENAERA;



WHEREAS, Consultant's employment with GENAERA was involuntarily terminated on
March 31, 2009 (the "Separation Date") as part of a reduction in force;



WHEREAS, GENAERA desires to retain Consultant to provide consulting services,
pursuant to the terms of this Agreement, on an as-needed basis to be determined
in advance of services rendered by GENAERA, and Consultant desires to provide
such consulting services; and



WHEREAS, GENAERA and Consultant acknowledge and agree that the consulting
services pursuant to this Agreement are the only services Consultant is expected
to perform for GENAERA during the term of this Agreement and the parties
reasonably anticipate that such consulting services will constitute 20% or less
of the average level of services provided by Consultant as an employee of
GENAERA during the 36-month period immediately preceding the Separation Date.



NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, GENAERA and Consultant agree as
follows:



1. Subject to the terms and conditions set forth in this Agreement, GENAERA
hereby engages Consultant as an independent contractor to perform services, as
requested by GENAERA during the term hereof, in the area of research and
development, and Consultant hereby agrees to perform such services for GENAERA.



2. The initial term of this Agreement shall commence April 1, 2009 and end June
30, 2009, subject to extension by written agreement of the parties.



3. GENAERA shall compensate Consultant for the services rendered by Consultant
under this Agreement as set forth in this Paragraph 3.



GENAERA shall pay Consultant $108.17 per hour for services rendered payable
monthly within 30 days of receipt of Consultant's invoice. Invoices shall be
submitted to:

Genaera Corporation

Attn: Accounts Payable

5110 Campus Drive

Plymouth Meeting, PA 19462



GENAERA shall reimburse Consultant for (i) out-of-pocket expenses reasonably
incurred by Consultant in performing his or her obligations hereunder, including
postage, overnight courier and duplicating expenses, and (ii) out-of-pocket
travel, hotel and meal expenses reasonably incurred by Consultant, provided that
the expense was requested or approved in advance by GENAERA.



4. This Agreement will be effective for the term stated above unless earlier
terminated by GENAERA upon five (5) days written notice to Consultant. Any such
termination shall not affect the rights or obligations of either party accruing
prior thereto.



5. Consultant will return to GENAERA any property of GENAERA that has come into
his or her possession, upon the request of GENAERA, and, in any event, upon
termination of this Agreement.



6. Consultant shall not disclose any information relating to the business or
technology of GENAERA to any third party, or use any such information for any
purpose, except to perform the services as indicated in this Agreement.
Additionally, Consultant shall not use any material, compounds, chemicals,
biologicals, or derivatives thereof which may be provided by GENAERA
("Materials"), except as necessary to perform the services an indicated in this
Agreement. Nothing contained herein shall be deemed to be a license to
Consultant to any GENAERA technology or Materials. No copies are to be made of
any proprietary or confidential information of GENAERA that is provided to
Consultant in tangible form, and all such tangible information shall remain
GENAERA property. If Consultant is requested or required (by oral questions,
interrogatories, request for information or documents, subpoena, civil
investigation demand or similar process) to disclose any proprietary or
confidential information of GENAERA, Consultant shall provide prompt written
notice to GENAERA. The provisions of this Section 6 shall survive the expiration
or sooner termination of this Agreement.



7. Consultant acknowledges that any and all inventions and discoveries, whether
or not patentable, that he or she conceives and/or makes, which are a direct or
indirect result of his or her performance under this Agreement and/or relate to
information received from GENAERA or Materials, shall be the sole property of
GENAERA, and shall be promptly disclosed to GENAERA. GENAERA shall have the sole
right to use, sell, license, publish or otherwise disseminate or transfer rights
in any such invention or discovery. Consultant shall execute all applications,
assignments or other instruments which GENAERA shall deem necessary or useful in
order to apply for and obtain copyrights and Letters Patent in the United States
and any foreign countries, or other protections for any such invention and
discovery. Consultant shall assign, grant and convey to GENAERA all of his or
her rights, title and interest, now existing or that may exist in the future, in
and to any such inventions, discoveries and copyrights. The provisions of this
Section 7 shall survive the expiration or sooner termination of the term of this
Agreement.



8. Consultant represents that he or she is not a party to any existing agreement
which would prevent his or her fulfilling their obligations under this
Agreement, and that the terms and obligations are not inconsistent with any
obligation he/she may have. Consultant is responsible for ensuring that any
consulting agreement he or she enters into is not in conflict with other
commitments to any other person or entity.



9. Consultant is an independent contractor under this Agreement. Consultant is
not an employee of GENAERA and will not be entitled to participate in or receive
any benefit or right under any GENAERA employee benefit and welfare plans,
including, without limitation, insurance, pension, savings and security plans.
The Consultant expressly acknowledges and agrees that the Consultant shall be
responsible for all taxes imposed pursuant to the requirements of applicable
local, state and federal law on all fees and compensation received under this
Agreement.



10. This Agreement constitutes the sole agreement between Consultant and GENAERA
with respect to the services to be performed by Consultant hereunder and shall
supersede all prior agreements and understandings with respect thereto. No
change, modification, alteration or addition to any provision of this Agreement
shall be binding unless in writing and signed by both Consultant and a duly
authorized representative of GENAERA.



11. This Agreement shall become binding when any one or more counterparts
hereof, individually or taken together, shall bear the signatures of Consultant
and GENAERA. This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears therein, but all of which together shall constitute one in the same
instrument.



12. This Agreement shall be construed, interpreted and applied in accordance
with laws in the Commonwealth of Pennsylvania.



13. Consultant certifies that his or her Social Security Number is
______________. Consultant acknowledges that GENAERA will rely upon the
foregoing certification in filing certain documents and instruments required by
law in connection with this Agreement including, without limitation, Form 1099
under the Internal Revenue Code of 1986, as amended (or any successor form).



 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

GENAERA CORPORATION

Dated: April 1, 2009 By: /s/ John. L. Armstrong, Jr.

Name: John L. Armstrong, Jr.

Title: President and Chief Executive Officer



CONSULTANT

Dated: April 1, 2009 By: /s/ Henry R. Wolfe, Ph.D.

Name: Henry R. Wolfe, Ph.D.